DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 6, 8-10 and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vajapeyam (US 2017/0048857) in view of Ericsson (R2-1702746) and Tseng (US 2014/0293898).
Regarding Claim 6, Vakapeyam teaches a method of a UE (User Equipment) (figure 1, see specifically #115), comprising: 
receiving multiple SR (Scheduling Request) configurations from a network node (¶ [0014] see specifically first and second configurations);
triggering a first MAC (Medium Access Control) control element; triggering a first SR for the first MAC control element (¶ [0078], see specifically MAC control information and BSR, ¶ [0079], see specifically scheduling request); 
selecting a first SR configuration among the multiple SR configurations, wherein the first SR configuration is selected based on a characteristic of the first SR configuration (¶ [0079], [0147] – [0149], see specifically first type of scheduling request, and priority parameter).

Vajapeyam fails to explicitly teach the characteristic is the first SR configuration having the closest SR transmission opportunity after the first MAC control element is triggered; 
Tseng from the same or similar field of endeavor teaches the first SR configuration has the closest SR transmission opportunity after the first MAC control element is triggered (¶ [0043], see specifically nearest resource.)
Thus, it would have been obvious to one of ordinary skill in the art of telecommunications at the time of the filing of the application to use the first opportunity to send a SR in the system of Vajapayem as taught by Tseng.
The motivation is that if multiple opportunities are available for transmitting scheduling requests, that there would need to be a logical use of these opportunities.

Regarding Claim 8, Vajapayem teaches triggering a second MAC control element for an uplink data of a first logical channel; triggering a second SR for the second MAC control element; and transmitting the second SR to the network node according to a second SR configuration of the multiple SR configurations, wherein the second SR configuration is selected based on an association between the first logical channel and the second SR configuration (¶ [0015], see specifically dedicate frequency band and logical channel group.)

Regarding Claim 9, Vajapeyam fails to explicitly teach the UE performs the second SR transmission according to the second SR configuration without suspending or stopping performing a third SR transmission according to the first SR configuration.

Thus, it would have been obvious to one of ordinary skill in the art of telecommunications at the time of the filing of the application to use the first opportunity to send a SR in the system of Vajapayem as taught by Tseng.
The motivation is that if multiple opportunities are available for transmitting scheduling requests, that there would need to be a logical use of these opportunities.

Regarding Claim 10, Vajapeyam fails to explicitly teach the UE stops performing a third SR transmission according to the first SR configuration when the UE triggers the second MAC control element.
Tseng teaches the UE stops performing a third SR transmission according to the first SR configuration when the UE triggers the second MAC control element (¶ [0048], see specifically SR resource, the UE decision, and the discussion on resource overlap.)
Thus, it would have been obvious to one of ordinary skill in the art of telecommunications at the time of the filing of the application to use the first opportunity to send a SR in the system of Vajapayem as taught by Tseng.
The motivation is that if multiple opportunities are available for transmitting scheduling requests, that there would need to be a logical use of these opportunities.

Regarding Claim 12, Vajapeyam fails to explicitly teach the first MAC control element is triggered due to a timer expiry.

Thus, it would have been obvious to one of ordinary skill in the art of telecommunications at the time of the filing of the application to send a control element (or BSR) when a timer expires in the system of Vajapeyam as taught by Ericsson.
The motivation is that Vajapeyam teaches that the data can be reclassified based on a timer, but doesn’t teach how regular BSR’s are transmitted. Examiner submits that one would look to other documents to fully build the system of Ericsson.

Regarding Claim 13, Vajapeyam fails to explicitly teach the timer is a retxBSR-Timer.
Ericsson from the same or similar field of endeavor teaches the timer is a retxBSR-Timer (page 2, see specifically retxBSR-Timer is expired and has some data to transmit (regular BSR)).
Thus, it would have been obvious to one of ordinary skill in the art of telecommunications at the time of the filing of the application to send a control element (or BSR) when a timer expires in the system of Vajapeyam as taught by Ericsson.
The motivation is that Vajapeyam teaches that the data can be reclassified based on a timer, but doesn’t teach how regular BSR’s are transmitted. Examiner submits that one would look to other documents to fully build the system of Ericsson.

Regarding Claim 14, Vajapeyam teaches the first MAC control element is a Buffer Status Report (¶ [0078], see specifically MAC control information and BSR, ¶ [0079], see specifically scheduling request)

Regarding Claim 15, Vajapeyam fails to explicitly teach triggering the first MAC control element if the UE has data for any logical channels that belong to a Logical Channel Group (LCG).
Ericsson from the same or similar field of endeavor teaches triggering the first MAC control element if the UE has data for any logical channels that belong to a Logical Channel Group (LCG) (page 2, see specifically retxBSR-Timer is expired and has some data to transmit (regular BSR)).
Thus, it would have been obvious to one of ordinary skill in the art of telecommunications at the time of the filing of the application to send a control element (or BSR) when a timer expires in the system of Vajapeyam as taught by Ericsson.
The motivation is that Vajapeyam teaches that the data can be reclassified based on a timer, but doesn’t teach how regular BSR’s are transmitted. Examiner submits that one would look to other documents to fully build the system of Ericsson.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vajapeyam (US 2017/0048857) in view of Ericsson (R2-1702746) and Tseng (US 2014/0293898) as applied to claim 6 above, and further in view of Lee (US 2016/0135217)
Regarding Claim 11, Vajapeyam fails to explicitly teach the first MAC control element is a sidelink BSR (Buffer Status Report).
Lee from the same or similar field of endeavor teaches the first MAC control element is a sidelink BSR (Buffer Status Report) (Entire document, however, the process of sidelink BSR’s are better discussed by figure 16, and the discussion of ¶ [0180].)
Thus, it would have been obvious to one of ordinary skill in the art of telecommunications at the time of the filing of the application to use the system of Vajapeyem for sidelink BSR’s as taught by Lee. 
.

Allowable Subject Matter
Claims 1-5 and 16-20 are allowed.

Response to Arguments
Applicant's arguments filed January 29, 2021 have been fully considered but they are not persuasive. 
Applicant argues, Claim 6 has been amended to clarify additional differences over the cited references, including incorporating the elements of claim 7, wherein the claimed characteristic is the first SR configuration having the closest SR transmission opportunity after the first MAC control element is triggered. Applicant respectfully asserts that this feature is not taught or suggested by the cited references, alone or in combination.
Examiner disagrees, Claim 7 was rejected under Tseng (¶ [0043]) in view of the other references. Examiner notes that there are not specific arguments in regard to this reference, and the rejection 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M MORLAN whose telephone number is (571)270-5674.  The examiner can normally be reached on Monday - Friday, 10 AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571) 270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT M MORLAN/Primary Examiner, Art Unit 2419                                                                                                                                                                                                        
ROBERT M. MORLAN
Primary Examiner
Art Unit 2419